Title: From Thomas Jefferson to James Innes, 21 April 1781
From: Jefferson, Thomas
To: Innes, James



Sir
Richmond April 21st. 1781

Within an hour after receiving your first Notification that the enemy were in movement we issued orders to the Militia of the Counties of Chesterfield, Prince George, Dinwiddie, Powhatan, Goochland, Hanover and Henrico to assemble immediately every Man able to bear Arms, and one half of those of Amelia and Cumberland and to bring with them the best Arms they had. They were to rendezvous at Petersburg and this place. Some volunteer Cavalry were also called for. These Orders were communicated to Baron Steuben and the several letters of Information from you have been regularly and immediately forwarded to him. And I doubt not the Moment the Militia come in and can receive (such as are unarmed) the spare Arms from the Southside of the River he will order them  to your Assistance, now that it appears yours is the Post of their destination.
Tho’ our Orders for calling the Militia went out on Thursday Morning not a Man is yet assembled here. I am told the Powhatan Militia will be in to day. Certainly those of this County will be as early. This fatal Tardiness will I fear be as unfortunate for Williamsburg on this Occasion as formerly it was for Richmond.
Be assured that no effort of ours for your Support shall be wanting, and that the Resources of the Country as our powers will call them forth shall be applied to the Relief of the part threatened. I must entreat you to let us hear from you daily while the Scene is so interesting. I am &c,

T. J.


P.S. You observe we say nothing of the Militia of the Counties near Williamsburg because we supposed you would of Course call for as many as you could arm.
T.J.

